Citation Nr: 1433547	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-18 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chloracne, including as due to herbicide exposure.

2.  Whether a timely substantive appeal was filed with respect to an April 2010 rating decision that denied service connection for diabetes mellitus.

3.  Whether an April 2010 rating decision that denied service connection for diabetes mellitus should be revised or reversed on the basis of clear and unmistakable error (CUE).

4.  Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney

ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1958 to February 1962 and from March 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010, October 2010, and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In his July 2011, the Veteran requested a videoconference hearing at the Muskogee RO.  A hearing was scheduled for April 2013 but he failed to appear.  Notice of the hearing was sent to the Veteran's most recent address of record.  As the Board has received no request for a postponement or good cause for his failure to appear, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

The issue of service connection diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's chloracne had its onset during service.

2.  The Veteran's representative was not issued a statement of the case (SOC) following a timely filed notice of disagreement.

3.  The Veteran perfected his appeal of the April 2010 decision by filing a Substantive Appeal in September 2012. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for chloracne have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The Veteran has filed a timely substantive appeal to the April 2010 rating decision denying service connection for diabetes mellitus.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.30, 20.202 (2013).

3.  The Veteran's claim for revision of the April 2010 rating decision on the basis of CUE is moot.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service Connection for Chloracne

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran's March 1965 entrance examination notes moderate acne vulgaris involving the back and buttocks with acne scars on the Veteran's back.

An April 2010 VA examiner noted the presence of chloracne on the Veteran's back and buttocks and changed the previous diagnosis of cystic acne to chloracne.  Service connection for cystic acne with scarring of the back was granted in August 1988 and the examiner noted that the chloracne had been present for 50 years.  Thus, the Board finds that service connection for chloracne is warranted. 

2.  Timeliness of Substantive Appeal

In essence, the Veteran claims that an April 2010 rating decision denying service connection for diabetes mellitus was never final due to the fact that his representative was never afforded an SOC and therefore, that his September 2012 substantive appeal to the Board is timely.

Following the timely submission of a valid notice of disagreement, applicable law requires copies of the "statement of the case" to be submitted to the claimant and to the claimant's representative, if there is one.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 19.30.  At that point a claimant has 60 days to file a formal appeal or the claim becomes final.  Id.  There is a presumption of regularity that VA properly discharged official duties by mailing a copy of a VA decision to the last known address of the claimant and the claimant's representative, if any, on the date that the decision is issued.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000).  The claimant may rebut that presumption by submitting clear evidence to the effect that VA's regular mailing practices are not regular or that they were not followed.  

In this case, the Veteran filed a valid notice of disagreement in May 2010.  The letter accompanying the SOC issued in December 2010 shows that it was sent to the Veteran and copied to his previous representative.  The Veteran's current representative asserts that he did not receive the SOC and indeed the SOC was not sent to him.  As such, the 60-day appeal period did not begin and the April 2010 rating decision was never final.  38 U.S.C.A. § 7105(d)(3); Kuo v. Derwinski, 2 Vet. App. 662, 666 (1992); 38 C.F.R. § 19.30(a).  Therefore, the substantive appeal filed in September 2012 is timely and the Board properly takes jurisdiction of the claim, the merits of which are remanded for further development as discussed below.

3.  Clear and Unmistakable Error

The Veteran contends that the April 2010 rating decision denying service connection for diabetes mellitus is clearly and unmistakably erroneous based on a failure of VA in its duty to assist.  In order for a CUE claim to be founded, the rating decision in question must be final.  See 38 C.F.R. § 3.105(a).  As the Board in this case holds that the April 2010 decision was never final, there is no final adverse RO decision that can be subject to a CUE attack; thus, as a matter of law, he cannot assert a claim of CUE.  See Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).


ORDER

Service connection for chloracne is granted.

The Veteran's substantive appeal concerning the issue of service connection for diabetes mellitus was timely filed; to that extent, the appeal is granted.

The Veteran's appeal for revision of the April 2010 rating decision based on clear and unmistakable error is dismissed as moot.


REMAND

Both the Veteran and the RO in its April 2010 decision identify VA treatment records from 1997 and 2000 diagnosing the Veteran with diabetes mellitus.  However, the evidence before the Board does not contain VA treatment records between 1995 and 2005.  The appeal must thus be remanded so that these records can be obtained and associated with the Veteran's file.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c); see Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service diabetes and acne symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain copies of the Veteran's VA treatment records from 1995 to 2005 and associate them with his claims file.

3.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


